DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bharath et al. (US Publication No. 2020/0098621).
Regarding claim 1, Bharath discloses a semiconductor package, comprising:
a lower redistribution layer (102/170-1) including wiring patterns
a lower substrate (104-1) on the lower redistribution layer (102170-1), the lower substrate including a cavity
an application processor (114-1) on the lower redistribution layer in the cavity
a cache memory chip (114-2) on the application processor (114-1)
a plurality of first through-silicon vias penetrating the application processor (114-1) to connect the lower redistribution layer (102/170-1) to the passive device module (paragraph 93 Figure 4)
and lower bumps (196) on a bottom surface of the lower redistribution layer (170-1)
wherein the passive device (199) module is adjacent to a side of the cache memory chip (114-2)
Bharath discloses passive devices in the same device as the cache memory chip (114-2) (paragraph 36; Figure 4A).  Bharath does not disclose this same embodiment to include said passive devices in a separate module per se.  However, the embodiment of Figure 4B shows a passive device module (199).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified Bharath’s embodiment in Figure 4A to include the module of passive devices (199) taught in Figure 4B since it can minimize the footprint of the MCI assembly and passive devices to save space for integration of more devices, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claim 2, Bharath discloses the passive device module includes: a module substrate; at least one inductor on the module substrate; and a plurality of capacitors (paragraphs 34 and 46).
Regarding claim 3, Bharath discloses the plurality of capacitors includes first capacitors disposed side-by-side in a first direction (paragraph 34).
Regarding claim 8, Bharath discloses a plurality of second through-silicon vias penetrating the application processor to connect the cache memory chip to the application processor (paragraph 93).
Regarding claim 9, Bharath discloses a lower encapsulation layer (104-1), wherein the lower encapsulation layer (104-1): is between the cache memory chip (114-2) and the passive device module 
Regarding claim 10, Bharath discloses a top surface of the lower encapsulation layer and top surfaces of the lower substrate and the cache memory chip are coplanar (Figure 4B).
Regarding claim 11, Bharath discloses an upper redistribution layer (between 104-1 and 104-2) on the passive device module (199); and a plurality of via connectors (152) in the lower substrate, wherein the via connectors electrically connect the upper redistribution layer to the lower redistribution layer (Figure 4B).
Regarding claim 12, Bharath discloses a semiconductor package, comprising:
a lower redistribution layer (102/170-1) including a plurality of wiring patterns
a lower substrate (104-2) on the lower redistribution layer, the lower substrate including a cavity
an application processor (114-1) on the lower redistribution layer in the cavity
a cache memory chip (114-2) on the application processor
a plurality of first through-silicon vias penetrating the application processor and electrically connecting the application processor to the first passive device module (paragraph 93)
a plurality of second through-silicon vias penetrating the application processor (114-1) and electrically connecting the application processor to the cache memory chip (114-2)
lower bumps (196) on a bottom surface of the lower redistribution layer (170-1)
wherein the first passive device module (196) is adjacent to a first side of the cache memory chip (114-2)
Regarding claim 13, Bharath discloses the first passive device module includes: a first module substrate; at least one fist inductor on the first module substrate; and a plurality of first capacitors (paragraphs 34 and 46).

Regarding claim 18, Bharath discloses a semiconductor package, comprising:
a lower package (104-1/104-2)
an upper package (104-3) stacked on the lower package
a plurality of upper bumps (190) configured to connect the lower package to the upper package (Figure 4A)
wherein the lower package includes: a lower redistribution layer (102/170-1) including a plurality of wiring patterns
a lower substrate (104-1) including a cavity
an application processor (114-1) on the lower redistribution layer in the cavity
a cache memory chip (114-2) on the application processor
lower bumps (196) on a bottom surface of the lower redistribution layer (170-1)
wherein the passive device module (199) is adjacent and parallel to at least one side surface of the cache memory chip (114-2) (Figure 4B)
Bharath discloses passive devices in the same device as the cache memory chip (114-2) (paragraph 36; Figure 4A).  Bharath does not disclose this same embodiment to include said passive devices in a separate module per se.  However, the embodiment of Figure 4B shows a passive device module (199).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified Bharath’s embodiment in Figure 4A to include the module of passive devices (199) taught in Figure 4B since it can minimize the footprint of the MCI assembly and passive devices to save space for integration of more devices, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Regarding claim 20, Bharath discloses  the passive device module is adjacent to at least two side surfaces of the cache memory chip, and the plurality of capacitors is disposed parallel to the at least two side surfaces of the cache memory chip (Figure 5G).
Claims 4-7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bharath et al. (US Publication No. 2020/0098621) in view of Hua et al. (US Publication No. 2018/0286834).
Regarding claim 4, Bharath discloses the limitations as discussed in the rejection of claim 1 above.  Bharath does not specifically disclose the inductor surrounds the plurality of first capacitors.  However, Hua discloses adjusting inductor and capacitor shape (Figure 1E; paragraph 16).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the inductor of Bharath to surround the capacitors since this can increase the distance from components in an efficient way to prevent interference, since it has been held that adjusting the shape of an article involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 5, Hua discloses the plurality of capacitors further includes a plurality of second capacitors disposed side-by-side in a second direction perpendicular to the first direction (Figure 1E).
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the inductor of Bharath to surround the capacitors since this can increase the distance from components in an efficient way to prevent interference (Figure 1E; paragraph 16), since it has been held that adjusting the shape of an article involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)


Regarding claim 15, Bharath discloses the limitations as discussed in the rejection of claim 14 above.  Bharath does not specifically disclose the inductor surrounds the plurality of first capacitors.  However, Hua discloses adjusting inductor and capacitor shape (Figure 1E; paragraph 16).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the inductor of Bharath to surround the capacitors since this can increase the distance from components in an efficient way to prevent interference, since it has been held that adjusting the shape of an article involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
	Regarding claim 16, Hua discloses a second passive device module on the top surface of the application processor and adjacent to a second edge of the application processor (Figure 1E).
Regarding claim 17, Hua discloses a second module substrate; at least one second inductor on the second module substrate; and a plurality of second capacitors, and the second inductor surrounds the plurality of second capacitors in a top view (Figure 1E).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen et al. (US Publication No. 2018/0005916) discloses an RDL (131) with bumps under a processor die, under a cache memory and passive device module (Figure 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        


/N.R.P/      6/7/2021Examiner, Art Unit 2897